     Case 3:18-cv-00840-GPC-BGS Document 277-1 Filed 08/18/20 PageID.6950 Page 1 of 10



1       Sergenian Ashby LLP
        David A. Sergenian (SBN 230174)
2
        david@sergenianashby.com
3       1055 West Seventh Street, 33rd Floor
        Los Angeles, California 90017
4
        Tel. (323) 318-7771
5
        Attorneys for Third-Party Defendant
6
        Tauler Smith LLP
7

8
                          THE UNITED STATES DISTRICT COURT
9
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11
         In re Outlaw Laboratory, LP               Case No. 3:18–cv–840–GPC–BGS
12
         Litigation                                consolidated with 3:18–cv–1882–
13                                                 GPC–BGS
14
                                                   DISCOVERY MATTER
15
                                                   Memorandum of Points and
16
                                                   Authorities in Support of
17                                                 Third-Party Defendant Tauler
                                                   Smith LLP’s Ex Parte
18
                                                   Application to Quash Subpoena
19                                                 to Joseph Valerio
20

21

22

23

24

25

26

27

28
     Case 3:18-cv-00840-GPC-BGS Document 277-1 Filed 08/18/20 PageID.6951 Page 2 of 10



1       I.    INTRODUCTION
2             Third-Party Defendant Tauler Smith LLP (“TSLLP”) seeks an order
3       quashing a subpoena issued by Defendant-counterclaimant Roma Mikha, Inc.,
4       and third-party plaintiffs NMRM, Inc. and Skyline Market, Inc. (the “Stores”) to
5       the former self-proclaimed Chief Financial Officer of TSLLP, Joseph Valerio.
6       TSLLP previously sought an order disqualifying the Stores’ counsel Gaw Poe
7       LLP on the grounds that Gaw Poe LLP’s concurrent representation of Valerio in
8       a separate lawsuit filed by TSLLP against Valerio inevitably will lead to Valerio
9       disclosing TSLLP’s confidential information to Gaw Poe LLP. The Court (Judge
10      Curiel presiding) denied the motion to disqualify Gaw Poe LLP, but stated that
11      it was “sympathetic to Tauler Smith’s concern that Gaw | Poe’s relationship to
12      Mr. Valerio may lead to an ethical violation.”
13             CTRLR [Mr. Valerio’s company] appears to have conveyed – or, at
               least, will likely convey – information about its work with Tauler
14
               Smith to Gaw | Poe. And, while at this time Tauler Smith has failed
15             to demonstrate Gaw | Poe is in possession of privileged information,
               CTRLR may well possess information obtained during its work with
16
               Tauler Smith that is, in fact, privileged. Tauler Smith and Outlaw,
17             for example, point to a recently-filed declaration by Mr. Poe indicat-
               ing that Mr. Valerio was privy to Tauler Smith’s use of Zoho, client
18
               relationship management “software in which Tauler Smith, among
19             other Outlaw-related activities, logged its contacts with the recipi-
               ents of the Demand Letters.” (ECF No. 227-2, Ex. A at ¶ 6; see also
20
               ECF No. 228.) Though this cursory allegation does not remedy the
21             deficiencies identified as to Tauler Smith’s motion, it nevertheless
               underscores why Gaw | Poe must be mindful of all applicable ethical
22
               canons and rules in its dealings with Mr. Valerio. Gaw | Poe’s rela-
23             tionship with Mr. Valerio exposes counsel to the potential for an eth-
               ical violation and thus counsel should act cautiously to ensure that
24
               none takes place.
25
               It should go without saying, moreover, that Gaw | Poe must also
26             abide by the applicable ethical rules in the event privileged infor-
27             mation is inadvertently disclosed. See Clark, 196 Cal. App. 4th 37,
               53 (2011) (quoting State Comp. Ins. Fund v. WPS, Inc., 70 Cal. App.
28             4th 644 (1999)) (describing two-step rule applicable to “a lawyer who
                                                  –1–
         Memorandum ISO Ex Parte Application to Quash             Case No. 3:18–cv–840–GPC–BGS
         Subpoena to Joseph Valerio                     Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 277-1 Filed 08/18/20 PageID.6952 Page 3 of 10



1              receives materials that obviously appear to be subject to an attor-
               ney-client privilege or otherwise clearly appear to be confidential
2              and privileged”); see also ABA Model Rule 4.4(b) (“[a] lawyer who
3              receives a document . . . relating to the representation of the lawyer’s
               client and knows or reasonably should know that the document …
4              was inadvertently sent shall promptly notify the sender.”); ABA
5              Comm. on Ethics and Prof’l Responsibility, Formal Op. 382 (1994)
               (“A lawyer who receives on an unauthorized basis [privileged] mate-
6              rials … should … review them only to the extent required … notify
7              her adversary’s lawyer … and should either follow instructions of
               the adversary’s lawyer … or refrain from using the materials until
8              a definitive resolution … is obtained from a court”). Any such viola-
9              tion will be dealt with accordingly, including through disqualifica-
               tion or a lesser sanction, as the Court deems appropriate. See Neal
10             v. Health Net, Inc., 100 Cal. App. 4th 831, 844 (2002) (“Rather than
11             disqualification of counsel, other sanctions can suffice … such as:
               protective orders, limiting the admission of evidence; in camera pro-
12             ceedings; the use of sealed records; payment of attorney fees and
13             costs; and disciplinary sanctions through the State Bar of California
               in appropriate circumstances”).
14

15      (ECF No. 244 (Jun. 25, 2020) at pp. 17–18.)
16            The Stores have ignored this clear guidance from the Court1 and has
17      sought to use Gaw Poe LLP’s representation of Valerio in a separate matter to
18      obtain confidential information that it has used to attempt to gain a tactical
19      advantage in this litigation. For example, Valerio signed a declaration filed by
20      the Stores on August 14, 2020, in which he details how TSLLP selected defend-
21      ants in lawsuits filed on behalf of Outlaw Laboratory, LP (“OLL”) (ECF No. 272-
22      19 (Valerio Decl. ISO Opp’n to MSJ) ¶ 2), details on how TSLLP selected local
23      counsel to represent OLL (id. ¶ 3), and Valerio’s purported understanding of the
24      reasons why TSLLP went from representing a client called JST Distributions to
25      pursuing similar claims on behalf of OLL (id. ¶ 4.)
26

27       1 Following determination of the pending motion for class certification and TSLLP’s motion
         for summary judgment, TSLLP will renew its motion to disqualify Gaw Poe LLP in a sepa-
28
         rate motion.
                                                   –2–
         Memorandum ISO Ex Parte Application to Quash              Case No. 3:18–cv–840–GPC–BGS
         Subpoena to Joseph Valerio                      Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 277-1 Filed 08/18/20 PageID.6953 Page 4 of 10



1             Gaw Poe LLP also had Valerio draft a declaration on August 10, 2020, in
2       support of a sanctions motion. (ECF No. 269-25). The August 10 declaration in-
3       cludes as Exhibit B an email forwarded by Valerio to Poe on April 8, 2020. (ECF
4       No. 269-25). This directly contradicts Mr. Valerio’s May 20, 2020 declaration
5       opposing the motion to disqualify his firm that stated that as of that date Valerio
6       had “not provided anyone from Gaw | Poe LLP with any materials related to
7       the work I had done for Tauler Smith LLP, other than my contract with the firm,
8       and the invoices for which I seek payment.” (ECF No 203-2 ¶ 5.) In other words,
9       Gaw Poe LLP has already demonstrated that it is willing to use Valerio, even if
10      it means submitting a false declaration, to advance the interests of the firm.
11      Gaw Poe LLP is openly taking advantage of its simultaneous representation of
12      Valerio to improperly obtain and use confidential information belonging to
13      TSLLP when it suits them (ECF No. 269-25) and deny the existence of such
14      information when it doesn’t suit their needs. (ECF No 203-2 ¶ 5).
15            In the Court’s August 6, 2020 Order (ECF No. 266), the Stores were given
16      leave to subpoena Valerio; however, the Court acknowledged that some of the
17      documents subpoenaed by the Stores may be privileged or confidential, but
18      stated that substantive issued could be addressed through Rule 45 procedures.
19      The Court further specified that the subpoena should be limited to documents
20      relating to “documents Mr. Tauler alleges Mr. Valerio stole from him.” (ECF No.
21      266 at p. 3; see also id. at p. 4 n.4 (“[T]he Court is only granting leave to pursue
22      these particular documents based on the Stores only recently finding out Mr.
23      Valerio may be in possession of them.”). Ignoring this clear guidance, the Stores
24      have issued an overly broad subpoena that seeks on its face and by necessity
25      requires production of documents that are privileged and confidential. Accord-
26      ingly, TSLLP seeks an order quashing or modifying the subpoena.
27

28
                                                  –3–
         Memorandum ISO Ex Parte Application to Quash             Case No. 3:18–cv–840–GPC–BGS
         Subpoena to Joseph Valerio                     Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 277-1 Filed 08/18/20 PageID.6954 Page 5 of 10



1       II.      THE SUBPOENA
2                The subpoena issued by the Stores goes well beyond the limited subject
3       matter for which the Stores sought leave to issue the subpoena (certain docu-
4       ments stolen by Valerio). The issued subpoena seeks the following: 2
5                Category 2: All documents reflecting the identity of any RETAIL STORE
6       that received a DEMAND LETTER.
7                Category 3: Each and every SETTLEMENT AGREEMENT. [“SETTLE-
8       MENT AGREEMENT” is defined to include all drafts of settlement agreements.]
9                Category 4: All documents reflecting the identity of any retail store that
10      entered a settlement agreement.
11               Category 5: All documents reflecting any sums of money received by Tauler
12      Smith or Outlaw in connection with settlement agreements.
13               Category 6: All documents reflecting any financial arrangements between
14      TAULER SMITH, OUTLAW, the PULASKI LAW FIRM, and/or any other law
15      firm the [sic] represented Outlaw Laboratory in the OUTLAW LITIGATION,
16      related to the distribution of proceeds from SETTLEMENTS AGREEMENTS.
17               Category 7: All documents reflecting any communications sent to or re-
18      ceived from any RETAIL STORE or its counsel in the United States RELATING
19      TO a DEMAND LETTER or a SETTLEMENT AGREEMENT, including any
20      notes or other commemorations of such communications or conversations.
21               Category 8: All documents related to any sales of TRISTEEL, including
22      any analysis of the actual or perceived impact of the OUTLAW LITIGATION on
23      such sales.
24               Category 9: All documents reflecting any communications between YOU
25      and TAULER SMITH related to this ACTION.
26

27

28       2   The subpoena to Valerio is attached as Exhibit A to the declaration of David A. Sergenian.
                                                      –4–
         Memorandum ISO Ex Parte Application to Quash                  Case No. 3:18–cv–840–GPC–BGS
         Subpoena to Joseph Valerio                          Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 277-1 Filed 08/18/20 PageID.6955 Page 6 of 10



1       III. LEGAL STANDARD
2             “On timely motion, the court for the district where compliance is required
3       must quash or modify a subpoena that … requires disclosure of privileged or
4       other protected matter, if no exception or waiver applies.” Fed. R. Civ. P.
5       45(3)(A)(iii). Under Federal Rule of Civil Procedure 26, “[p]arties may obtain
6       discovery regarding any nonprivileged matter that is relevant to any party’s
7       claim or defense....” Fed. R. Civ. P. 26(b)(1). “Relevant information need not be
8       admissible at the trial if the discovery appears reasonably calculated to lead to
9       the discovery of admissible evidence.” Id. However, the broad scope of permissi-
10      ble discovery is limited by, among other things, the attorney work product doc-
11      trine. Fed. R. Civ. P. 26(b)(3).
12            A party has standing to move to quash a third-party subpoena on the
13      grounds that the subpoena calls for the disclosure of attorney work product. Cal-
14      ifornia Sportfishing Prot. All. v. Chico Scrap Metal, Inc., 299 F.R.D. 638, 643
15      (E.D. Cal. 2014). “The work product doctrine, codified in Federal Rule of Civil
16      Procedure 26(b)(3), protects from discovery documents and tangible things pre-
17      pared by a party or his representative in anticipation of litigation.” In re Grand
18      Jury Subpoena (Mark Torf/Torf Environmental Management), 357 F.3d 900,
19      906 (9th Cir. 2004). Such documents may only be ordered produced upon an ad-
20      verse party’s demonstration of “substantial need [for] the materials” and “undue
21      hardship [in obtaining] the substantial equivalent of the materials by other
22      means.” Fed. R. Civ. P. 26(b)(3). The primary purpose of the work-product rule
23      is to “prevent exploitation of a party’s efforts in preparing for litigation.” United
24      States v. Sanmina Corp., 2020 WL 4558285, at *7 (9th Cir. Aug. 7, 2020). The
25      work product of attorney is accorded protection for the purpose of preserving our
26      adversary system of litigation by assuring an attorney that his private files
27      shall, except in unusual circumstances, remain free from the encroachment of
28
                                                  –5–
         Memorandum ISO Ex Parte Application to Quash             Case No. 3:18–cv–840–GPC–BGS
         Subpoena to Joseph Valerio                     Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 277-1 Filed 08/18/20 PageID.6956 Page 7 of 10



1       opposing counsel. Skynet Elec. Co., Ltd v. Flextronics Int’l, Ltd., 2013 WL
2       6623874, at *2 (N.D. Cal. Dec. 16, 2013).
3             Unlike attorney-client privilege, attorney work-product protection is not
4       automatically waived upon disclosure to third parties. This is so because “the
5       purpose of the work-product rule is not to protect the evidence from disclosure
6       to the outside world but rather to protect it only from the knowledge of opposing
7       counsel and his client, thereby preventing its use against the lawyer gathering
8       the materials.” Wright, Miller, Kane & Marcus, 8 Fed. Prac. & Proc. Civ. § 2024
9       (3d ed.). Accordingly, such disclosure generally “does not waive the work product
10      immunity unless it has substantially increased the opportunities for potential
11      adversaries to obtain the information.” Id. “Disclosure to person with interest
12      common to that of attorney or client is not inconsistent with intent to invoke
13      work product doctrine’s protection and would not amount to waiver.” In re Doe,
14      662 F.2d 1073, 1081 (4th Cir. 1981).
15      IV.   ARGUMENT
16
              A.    The Subpoena Calls for Privileged and Confidential
17                  Information
18            The subpoena to Valerio (with the exception of Category 1, which is limited
19      by the term “DEMAND LETTER” to letters actually sent to defendants) openly
20      calls for the disclosure of TSLLP’s work product, as well as documents protected
21      by the attorney-client privilege, and confidential financial information belonging
22      to TSLLP. Some of the categories are so broad that they require the disclosure
23      of this confidential and privileged information. For example, category 2 would
24      include any attorney notes that Valerio took from TSLLP if they refer to a “RE-
25      TAIL STORE” (i.e., the underlying defendants and potential defendants). Cate-
26      gory 3 would include draft settlement agreements and annotated settlement
27      agreements meant for attorney-only use, and draft agreements sent to TSLLP’s
28      client under the attorney-client privilege. Category 4 would, like category 2, seek
                                                  –6–
         Memorandum ISO Ex Parte Application to Quash             Case No. 3:18–cv–840–GPC–BGS
         Subpoena to Joseph Valerio                     Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 277-1 Filed 08/18/20 PageID.6957 Page 8 of 10



1       any attorney note or attorney-client communication that refers to a settling re-
2       tail store. Category 5 would require disclosure of confidential financial infor-
3       mation of TSLLP and its client, as well as privileged communications between
4       those entities and internally at TSLLP. Category 6 encompass attorney-client
5       communications with OLL regarding financial arrangements, privileged com-
6       munications with co-counsel, and private financial information of TSLLP and
7       its clients. Category 7 requires production “notes or other commemorations” of
8       conversations with opposing parties; i.e., TSLLP’s work product. Category 8
9       broadly seeks documents relating to sale of one of the products at issue in the
10      underlying lawsuit, which is broad enough to encompass attorney work product
11      and attorney-client privileged documents. In addition, Category 8 explicitly calls
12      for any “analysis of the actual or perceived impact of the OUTLAW LITIGA-
13      TION” on OLL’s sales (thus requiring the production of attorney work product
14      and attorney-client privileged information). Category 9 seeks communications
15      between Valerio and Tauler Smith, which would include privileged communica-
16      tions, work product shared with Valerio during his time as an agent of TSLLP,
17      and confidential financial information.
18            In sum, the subpoena has been broadly tailored to encompass as much
19      work product and privileged and confidential information as Valerio has ac-
20      quired from TSLLP by means of his employment as an agent of TSLLP. The
21      Court, respectfully, should quash the subpoena or modify the subpoena so that
22      these privileged and confidential documents are not disclosed.
23
              B.    Gaw Poe LLP’s Receipt of Privileged and Confidential
24                  Information from Valerio Is Impermissible
25            Although as set forth above, this application does not seek disqualification
26      of Gaw Poe LLP as counsel, it is important to note that if the subpoenaed docu-
27      ments are received by Gaw Poe LLP, it would subject that firm to disqualifica-
28      tion. See, e.g., Gotham City Online, LLC v. Art.com, Inc., 2014 WL 1025120 (N.D.
                                                  –7–
         Memorandum ISO Ex Parte Application to Quash             Case No. 3:18–cv–840–GPC–BGS
         Subpoena to Joseph Valerio                     Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 277-1 Filed 08/18/20 PageID.6958 Page 9 of 10



1       Cal. Mar. 13, 2014) (disqualifying plaintiff’s counsel on account of their posses-
2       sion and use of defendant’s privileged documents obtained from plaintiff’s prin-
3       cipals who were former employees of defendant); accord Clark v. Superior Court,
4       196 Cal. App. 4th 37 (2011) (disqualifying plaintiff’s counsel on account of their
5       possession and use of defendant’s privileged documents that they had obtained
6       from plaintiff who was a former employee of defendant, which was used in a
7       lawsuit against the client’s former employer.). This should be a further reason
8       militating in favor of quashing the subpoena.
9       V.    CONCLUSION
10            For the foregoing reasons, TSLLP respectfully requests that the Court
11      quash or in the alternative modify the subpoena from the Stores to Valerio.
12

13            Dated: August 18, 2020           Respectfully submitted,
14
                                               Sergenian Ashby LLP
15
                                               By: /s/David A. Sergenian
16
                                               David A. Sergenian
17                                             Attorneys for Third-Party Defendant
18                                             Tauler Smith LLP

19

20

21

22

23

24

25

26

27

28
                                                  –8–
         Memorandum ISO Ex Parte Application to Quash             Case No. 3:18–cv–840–GPC–BGS
         Subpoena to Joseph Valerio                     Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 277-1 Filed 08/18/20 PageID.6959 Page 10 of 10



1                                CERTIFICATE OF SERVICE
2             In Re: Outlaw Laboratory, LP Litigation, Case No.: 3:18-cv-00840-GPC-
3       BGS
4             I hereby certify that on August 18, 2020, copies of Memorandum of
5       Points and Authorities in Support of Third-Party Defendant Tauler
6       Smith LLP’s Ex Parte Application to Quash Subpoena to Joseph Va-
7       lerio were filed electronically through the Court’s CM/ECG system, and served
8       by U.S. mail on all counsel of record unable to accept electronic filing.
9

10                                            Sergenian Ashby LLP

11

12                                            By: /s/David A. Sergenian
                                              David A. Sergenian
13
                                              Attorneys for Third-Party Defendant
14                                            Tauler Smith LLP
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 –1–
        Memorandum ISO Ex Parte Application to Quash             Case No. 3:18–cv–840–GPC–BGS
        Subpoena to Joseph Valerio                     Consolidated with 3:18–cv–1882–GPC–BGS
